internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-130822-01 cc tege date date dear this is in response to your letter of date in which you requested various rulings on behalf of the program the program is a multi-employer insurance program established by state pursuant to legislative mandate covering active and retired government employees the purpose of the program is to reimburse cancer-stricken active and retired firefighters for specific medical_expenses they have incurred as a result of their cancer participants in the program include state and political subdivisions of state that employ firefighters and that participate in the public safety personnel retirement_system established under state law these employers are required by statute to participate in the program the program is administered by and is under the exclusive control of the fund_manager which is a state_agency the fund_manager contracts for a group cancer insurance_policy or may self-insure to provide the coverage required under the program the duties and authority of the fund_manager are designated by statute the fund_manager of the program is by statute the same body that is the fund_manager for the public safety retirement_system the fund_manager of the public safety personnel retirement_system consists of five members each of whom is appointed by the state’s governor in accordance with state law the consent of the senate is required for each of the governor’s appointments to the fund_manager the program is funded in its entirety by annual premiums_paid by the state and political_subdivision employers that participate in the program the fund_manager deposits the premiums for the program into a segregated account to pay both the cost of benefits and program administration each year the fund_manager causes an independent audit of the account to be performed with the results reported to all participating employers coverage under the program may be cancelled changed or terminated by the fund_manager at any time without notice if the program is terminated the fund_manager must refund the monies in the program account on a pro_rata basis to employers except for monies held in reserve for benefits as determined by the fund_manager under the state’s sunset law the state legislature has scheduled the fund_manager for termination on date if the fund_manager is terminated the program will terminate as well because the fund_manager is the exclusive agency authorized to administer the program and the program’s account under the statute the enabling legislation for the program states that for the purposes of the internal_revenue_code the code the program is an integral part of a political_subdivision of the state the statute also provides that the program’s income is intended to be excludable under sec_115 of the code and that coverage under the program is intended to be excludable from employees’ and retirees’ gross_income under sec_106 of the code you have requested the following rulings on behalf of the program all income of the program is exempt from federal_income_tax under the doctrine_of intergovernmental immunity on the grounds that the program is a political_subdivision of the state or an integral part of one or more political subdivisions in the alternative if the program is not a political_subdivision of the state or an integral part of one or more political subdivisions of the state the income of the program is exempt from federal_income_tax under sec_115 of the code all premiums_paid to the program by its participating governmental employers are excludable from the gross_income of the participating employees and retirees under sec_106 of the code issue one in general if income is earned by an enterprise that is an integral part of a state or a political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 sec_511 of the code revrul_71_131 1971_1_cb_28 in contrast when a state conducts an enterprise through a separate_entity the income of the entity may be excluded from gross_income under sec_115 in 308_fsupp_761 rev'd on other grounds 400_us_4 the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic although the district_court was reversed on other grounds the supreme court agreed with the lower court’s analysis of the instrumentality and sec_115 issues the supreme court rejected mssic’s position that it is an instrumentality of the state and hence entitled to exemption from federal taxation under the doctrine_of intergovernmental immunity and under sec_115 of the code mssic u s pincite n see also state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich in determining whether an enterprise is an integral part of the state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise if an enterprise is deemed to be an integral part of a state or political_subdivision of a state that enterprise will not be treated as a separate_entity for federal tax purposes regardless of the fact that the enterprise was created as a separate_entity sec_301_7701-1 of the income_tax regulations with respect to whether the state or a political_subdivision exerts significant control and influence over the program the facts show that the state does exert such control and influence the creation of the program was mandated by state legislation the program was established by the fund_manager which has exclusive control of the program the fund_manager is a state_agency and consists of five members who are appointed by the state’s governor with the consent of the state senate the fund_manager may cancel change or terminate coverage under the program at any time without notice finally the state legislature has retained the power to terminate the fund_manager on date should it so choose through the use of a statutory sunset law if the fund_manager is terminated the program also would terminate because the fund_manager is the exclusive agency authorized to administer the program and the program’s account under the statute the following facts also demonstrate that the state as well as political subdivisions of the state have made a substantial financial commitment to the program the program is funded completely by the state and political subdivisions of the state the state legislature has mandated that each employer is required to participate in the program ie the state and any political_subdivision of the state that employ firefighters and that participate in the public safety personnel retirement_system and fund a portion of the program in an amount set by statute additionally monies collected for the program are deposited by the fund_manager into an account to pay the cost of providing benefits and administering the program each year the fund_manager causes an independent audit of the account to be performed with results reported to all participating employers finally if the program is terminated the fund_manager must refund monies in the program account on a pro-rata basis to the state and political subdivisions except for monies held in reserve for benefits as determined by the fund_manager accordingly the program is an integral part of the state and of political subdivisions of the state as a result all income of the program is exempt from federal_income_tax issue two because the program is an integral part of the state and of political subdivisions of the state we do not consider the application of sec_115 of the code to the program issue three sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_106 of the code provides that except as otherwise provided in that section gross_income of an employee does not include employer-provided coverage under an accident_and_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if such insurance_policy trust or fund provides other_benefits in addition to accident or health benefits sec_106 applies only to the portion of the employer’s contribution which is allocable to accident or health benefits revrul_62_199 1962_2_cb_32 states that the exclusion under sec_106 is applicable to amounts paid for the benefit of retired employees as well as current employees payments for the cost of the cancer insurance benefit qualifies as payments for accident_and_health_coverage accordingly premiums_paid by governmental employers are excludable from the participants’ gross_income under sec_106 of the code based on the information submitted representations made and authorities cited above we conclude as follows the program is exempt from all federal_income_tax because it is an integral part of the state and of one or more political subdivisions of the state the program is not required to file an annual federal_income_tax return no ruling is given with respect to sec_115 of the code premiums_paid to the program by the participating governmental employers are excludable from the gross_income of employees and retirees under sec_106 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefit described this ruling letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
